     Case 2:18-cv-01801-APG-VCF Document 45 Filed 12/08/20 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                               ***
4     AMMIANUS POMPILIUS aka Anthony                      Case No. 2:18-cv-01801-APG-VCF
      Prentice,
5                                                                       ORDER
                                           Plaintiff,
6
            v.
7
      STATE OF NEVADA, EX REL, et al.,
8
                                        Defendants.
9
10
            This is an action on a civil rights complaint pursuant to 42 U.S.C. § 1983, removed
11
     from state court. The Court entered a screening order on June 8, 2020. (ECF No. 19).
12
     The screening order imposed a 90-day stay and the Court entered a subsequent order in
13
     which the parties were assigned to mediation by a court-appointed mediator. (ECF Nos.
14
     19, 36). The Office of the Attorney General has filed a status report indicating that
15
     settlement has not been reached and informing the Court of its intent to proceed with this
16
     action. (ECF No. 44).
17
            IT IS THEREFORE ORDERED that:
18
            1.     The Clerk of the Court shall electronically SERVE a copy of this order and
19
     a copy of Plaintiff’s second amended complaint (ECF No. 13) on the Office of the Attorney
20
     General of the State of Nevada, by adding the Attorney General of the State of Nevada
21
     to the docket sheet. This does not indicate acceptance of service.
22
            2.     Service must be perfected within ninety (90) days from the date of this order
23
     pursuant to Fed. R. Civ. P. 4(m)
24
            3.     Subject to the findings of the screening order (ECF No. 19), within twenty-
25
     one (21) days of the date of entry of this order, the Attorney General’s Office shall file a
26
     notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
27
     accepts service; (b) the names of the defendants for whom it does not accept service,
28
     and (c) the names of the defendants for whom it is filing the last-known-address
     Case 2:18-cv-01801-APG-VCF Document 45 Filed 12/08/20 Page 2 of 3



1    information under seal. As to any of the named defendants for whom the Attorney
2    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve
3    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
4    information. If the last known address of the defendant(s) is a post office box, the Attorney
5    General's Office shall attempt to obtain and provide the last known physical address(es).
6             4.   If service cannot be accepted for any of the named defendant(s), Plaintiff
7    shall file a motion identifying the unserved defendant(s), requesting issuance of a
8    summons, and specifying a full name and address for the defendant(s).                For the
9    defendant(s) as to which the Attorney General has not provided last-known-address
10   information, Plaintiff shall provide the full name and address for the defendant(s).
11            5.   If the Attorney General accepts service of process for any named
12   defendant(s), such defendant(s) shall file and serve an answer or other response to the
13   second amended complaint (ECF No. 13) within sixty (60) days from the date of this
14   order.
15            6.   Plaintiff shall serve upon defendant(s) or, if an appearance has been
16   entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
17   document submitted for consideration by the Court. If Plaintiff electronically files a
18   document with the Court’s electronic-filing system, no certificate of service is required.
19   Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff
20   mails the document to the Court, Plaintiff shall include with the original document
21   submitted for filing a certificate stating the date that a true and correct copy of the
22   document was mailed to the defendants or counsel for the defendants. If counsel has
23   entered a notice of appearance, Plaintiff shall direct service to the individual attorney
24   named in the notice of appearance, at the physical or electronic address stated therein.
25   The Court may disregard any document received by a district judge or magistrate judge
26   which has not been filed with the Clerk, and any document received by a district judge,
27   magistrate judge, or the Clerk which fails to include a certificate showing proper service
28   when required.



                                                 -2-
     Case 2:18-cv-01801-APG-VCF Document 45 Filed 12/08/20 Page 3 of 3



1          7.    This case is no longer stayed.
2
                       8th
3          DATED THIS ___ day of December 2020.
4
5                                           UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -3-
